PER CURIAM.
Upon a complaint by The Florida Bar this Court appointed a referee to conduct a hearing regarding Padawer’s alleged misconduct. Padawer tendered a conditional guilty plea and Stipulation and Consent to Finding of Probable Cause * acknowledging his violation of article XI, Rule 11.-02(3) of the Integration Rule and Disciplinary Rules 1-102(A)(3), (4) and (6); 7-102(A)(5), (6), (7) and (8). The referee recommended that Padawer be found guilty in accordance with his conditional plea and the stipulation and that he be suspended for a fixed period of thirty-six months; thereafter, until he shall prove his rehabilitation and for an indefinite period until he shall pay the costs of this proceeding. The referee further recommended that this suspension should be effective retroactively to June 15, 1983, the date on which Padawer’s previous felony conviction suspension (Case No. 63,456) became effective.
Neither side contests the referee’s report which we hereby adopt. Joseph Padawer is hereby suspended from the practice of law for a period of 36 months with proof of rehabilitation and indefinitely until he shall pay the costs of this proceeding. This suspension shall be effective retroactively to June 15, 1983.
Judgment for costs in the amount of $424.89 is hereby entered against Padawer, for which sum let execution issue.
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON and SHAW, JJ., concur.
EHRLICH, J., dissents with an opinion.

 We feel it unnecessary to publish the full text of the plea and stipulation. The Court file is open for inspection.